Citation Nr: 1615591	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-45 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for anxiety and depressive disorders.

2.  Entitlement to service connection for a psychiatric disorder other than anxiety and depressive disorders, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS) of the lumbar spine (hereinafter lumbar spine disability) for the period of November 16, 2007 through November 6, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an initial compensable evaluation for left femoral nerve radiculopathy for the period of November 16, 2007 through November 6, 2014, and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable evaluation for patellofemoral pain syndrome with small tear of the medial tendon and limitation of flexion of the right knee (hereinafter right knee disability) for the period of November 16, 2007 through November 6, 2014, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable evaluation for patellofemoral pain syndrome and limitation of flexion of the left knee (hereinafter left knee disability) for the period of November 16, 2007 through November 6, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August to November 1989, and from June 2005 through August 2006; the Veteran is also shown to have service in the Republic of Kuwait from August 2005 through July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for PTSD, but awarded service connection for DDD of the lumbar spine, lumbar radiculopathy, patellofemoral pain syndrome with small tear of the medial tendon, and patellofemoral pain syndrome of the left knee.  The AOJ assigned noncompensable evaluations for the radiculopathy and bilateral knee disabilities, but assigned a 10 percent evaluation for the Veteran's lumbar spine disability, effective November 16, 2007-the date his initial claim for compensation benefits was received.  The Veteran has timely appealed the above issues.  

During the appeal period, in a February 2015 rating decision, the AOJ-according to the associated codesheet dated that same date-renamed the Veteran's lumbar spine disability as IVDS and assigned a 20 percent evaluation for that disability, effective November 7, 2014-the date of his most recent VA examination.  Likewise, the AOJ renamed the Veteran's bilateral knee disabilities as "limitation of flexion" disabilities, as well as clarifying that the Veteran's radiculopathy was left lower extremity radiculopathy, and assigned 10 percent evaluations for those disabilities effective November 7, 2014.  In light of this award of benefits, the Board has recharacterized the increased evaluation claims to more accurately reflect the issues on appeal.

Likewise, the Board has recharacterized the PTSD issue on appeal as a generalized claim for any psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This case was last before the Board in August 2014, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

As a final initial matter, the Board has taken jurisdiction over a claim for TDIU at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as a TDIU was raised by the record in a February 2009 VA pain treatment record.  That issue and the PTSD issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's currently-diagnosed anxiety and depressive disorders were incurred during military service.

2.  For the period from November 16, 2007 through November 4, 2008, the Veteran's lumbar spine disability does not demonstrate forward flexion to 60 degrees or less; a combined range of motion to 120 degrees or less; or, muscle spasms or guarding resultant in abnormal gait or spinal contour, or any evidence of any incapacitating episodes.

3.  By resolving all doubt in the Veteran's favor, beginning November 5, 2008, the evidence demonstrates that his lumbar spine disability has flexion to 45 degrees and/or muscle spasms and guarding that result in an abnormal gait; however, the evidence does not demonstrate forward flexion to 30 degrees or less; any evidence of ankylosis of the thoracolumbar spine, either favorable or unfavorable; or, any evidence of incapacitating episodes, particularly at least 4 weeks of such episodes.  

4.  By resolving all doubt in the Veteran's favor, the evidence of record demonstrates that his left femoral nerve radiculopathy is mild throughout the appeal period, beginning November 16, 2007 with initial service connection; throughout the appeal period, the evidence does not demonstrate that the left femoral nerve radiculopathy is moderate in severity.

5.  The evidence of record does not demonstrate any diagnosis of right lower extremity radiculopathy at any time during the appeal period.  

6.  Throughout the appeal period, the Veteran's bilateral knee disabilities are not shown to have less than normal extension; 45 degrees or less of flexion prior to November 7, 2014; 30 degrees or less of flexion for the period beginning November 7, 2014; any evidence of dislocated semilunar cartilage bilaterally, or that his symptomatology more closely approximates dislocated semilunar cartilage with pain, effusion and locking episodes; any evidence of removal of his semilunar cartilage bilaterally; any diagnostic evidence of arthritis of his bilateral knees or incapacitating episodes due to any arthritis; any ankylosis, genu recurvatum, or impairment of the bilateral tibia and fibula as a result of his bilateral knee disabilities.

7.  The Veteran's right knee demonstrates slight, but not moderate, lateral instability throughout the appeal period; the Veteran's left knee does not demonstrate any lateral instability or recurrent subluxation throughout the appeal period.  


CONCLUSIONS OF LAW

1.  By resolving all doubt in his favor, the Veteran has anxiety and depressive disorders that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria establishing an evaluation in excess of 10 percent for the Veteran's lumbar spine disability for the period of November 16, 2007 through November 4, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).

3.  The criteria establishing a 20 percent evaluation, but no higher, for the Veteran's lumbar spine disability, beginning November 5, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2015).

4.  By resolving all doubt in his favor, the criteria establishing a 10 percent evaluation, but no higher, for the Veteran's left femoral nerve radiculopathy have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124(a), Diagnostic Code 8520 (2015).

5.  The criteria establishing a compensable evaluation for the period of November 16, 2007 through November 6, 2014, and in excess of 10 percent for the period beginning November 7, 2014, for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-5263 (2015).

6.  The criteria establishing a separate 10 percent evaluation for right knee lateral instability throughout the appeal period have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria establishing a compensable evaluation for the period of November 16, 2007 through November 6, 2014, and in excess of 10 percent for the period beginning November 7, 2014, for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the psychiatric disorder claims, in light of the Board's award of service connection, as discussed below, for anxiety and depressive disorders and the need to remand the other psychiatric disorders claim for further development, the Board finds that no further discussion as to VCAA notice is necessary at this time.

The Veteran's increased evaluation claims for his lumbar spine, left lower extremity radiculopathy, and bilateral knee disabilities arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board acknowledges that the increased evaluations claims were the subject of an August 2014 Board remand order, which included obtaining VA examinations of the Veteran's bilateral knees and lumbar spine and associated radiculopathy disabilities.  Those examinations were accomplished in November 2014.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Anxiety and Depressive Disorders

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

On appeal, the Veteran has averred that his psychiatric disorder should be service-connected.  The Board notes that a review of the claims file demonstrates that throughout the Veteran's VA treatment records, he has been diagnosed with anxiety, depression, and PTSD.  In fact, beginning in September and October 2006 VA treatment records, the Veteran was shown to be diagnosed with an adjustment disorder with mixed anxiety and depression within a month of his discharge from service.  In those records, the Veteran reported that his psychiatric problems began during service in Kuwait and he was specifically told by his spouse to seek treatment for nightmares, night sweats, nervousness, and "overaggressive" sleeping.  Eventually, the VA doctors dropped the adjustment order diagnosis for full diagnoses of anxiety and depressive disorders, usually with a comorbid PTSD diagnosis.  

In a July 2011 medical examination board (MEB), the military doctors determined as that the Veteran had 

major depressive disorder with marked military impairment and [PTSD], moderate to severe.  This condition is not a battle injury and was not caused by an instrumentality of war, but did occur while deployed in a combat theater. . . . Anxiety and depression presented during deployment [to Kuwait in] 2005-2006.

The Board further notes that a review of the claims file documents that the Veteran has never been afforded a VA psychiatric examination; the AOJ has routinely denied the Veteran's psychiatric claim-styled solely as a claim for PTSD, without consideration of all diagnosed psychiatric disorders as proscribed by the Court's holding in Clemons-because they could not verify any of the Veteran's reported stressors.

At this present time, the Board has determined that, while service connection for PTSD may not be warranted on the record at this time as noted in the REMAND section below, service connection for anxiety and depressive disorders is warranted.  It is clear from the Veteran's statements that his psychiatric symptoms began during military service; he further sought treatment immediately for those symptoms after discharge from service and was diagnosed with anxiety and depressive disorders with symptoms stemming back to his period of service, particularly his deployment to Kuwait in 2005 to 2006.  Finally, the MEB examiners specifically found that the Veteran's anxiety and depressive disorders began in and stem from his deployment in a combat theater.  There is no evidence of record to contradict those findings.

Accordingly, service connection for anxiety and depressive disorders is warranted based on the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation Claims for Lumbar Spine and Bilateral Knee Disorders

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

Increased Evaluations for Lumbar Spine and Associated Radiculopathy Disabilities

The Veteran filed his initial claim for service connection for a lumbar spine disorder on November 16, 2007.  His lumbar spine disability has been evaluated as 10 percent disabling for the period of November 16, 2007 through November 6, 2014 under Diagnostic Code 5242, and as 20 percent disabling for the period beginning November 7, 2014, under Diagnostic Code 5243.  

He has also been assigned a noncompensable evaluation for "lumbar spine radiculopathy associated with [DDD] of the lumbar spine" from November 16, 2007 through November 6, 2014 under Diagnostic Code 8599-8520; his service-connected disability was changed to "radiculopathy of the left lower extremity associated with [DDD] of the lumbar spine" beginning November 7, 2014, at which time he was assigned a 10 percent evaluation under Diagnostic Code 8520.

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.

Diagnostic Code 5242 utilizes the under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2015).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

Finally, the Board notes that Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

As to the Veteran's radiculopathy, under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2015).  

Additionally, under Diagnostic Code 5226, which rates injuries to the anterior crural (femoral) nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Severe incomplete paralysis warrants a 30 percent evaluation.  A 40 percent is warranted with complete paralysis of the quadriceps extensor muscles.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8526 (2015).

Turning to the evidence of record, the Veteran was seen by a VA physical therapist in October 2007, at which time it was noted that he injured his back a year and a half ago lifting sandbags in service; he felt a "pop" in his lower back at that time and has had pain since that time.  The Veteran denied bladder or bowel incontinence; he was employed as a Walmart manager and ran 2-6 miles a day for exercise.  His pain was rated as 1 out of 10.  On examination, the Veteran's active range of motion was "limited in flexion, fingers to 4 inches above malleoli," otherwise his range was within normal limits, although there was pain noted at the end range of left rotation and left side bending.  He also had bilateral hamstring tightness.  His bilateral lower extremity muscle strength was 5 out of 5; his sensory examination was intact to light touch and he had tenderness to palpitation in the left paraspinals at the L3-L5.  He was diagnosed with "low back pain, degenerative disc disease with multilevel disc bulging with annular tear," as noted in the September 2007 Magnetic Resonating Imaging (MRI) scan.  

In a March 2008 VA treatment record, the Veteran complained of recurrent lower back pain with bilateral lower extremity weakness since military service; he denied bowel or bladder incontinence.  He reported no relief with hydrocodone and Tylenol; he reported sleeping in a recliner for the past week due to pain.  On examination, he was not tender along the spine and he had symmetrical normal reflexes, strength, and sensation testing of his bilateral lower extremities.  The examiner diagnosed the Veteran with worsening lower back pain and prescribed him Percocet.

The Veteran underwent a VA examination of his lumbar spine in May 2008.  The Veteran reported that he injured his back lifting sandbags while in Iraq two years prior to the examination.  He reported constant low back pain with occasional right leg pain radiating to his knee since that time.  The examiner noted that the Veteran was taking Etodolac and Lortab with a fair response and without side effects.  The Veteran denied hospitalization or surgery of the lumbar spine, history of neoplasm, urinary incontinence, urgency, frequency or retention requiring catheterization.  He also denied nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He further denied fatigue, stiffness, weakness, or spasms, although he endorsed decreased motion and pain; respecting pain, he described it as mild, constant and daily, without radiation.  He denied any incapacitating episodes or flare-ups.  He reported he could walk 1-3 miles.  

On examination, the Veteran's posture, head position, and gait were normal.  There was no evidence of lumbar flattening, lumbar lordosis, reverse lordosis, or thoracolumbar spine ankylosis.  The Veteran's thoracic sacrospinalis examination showed no spasm, atrophy, guarding, pain with motion, tenderness or weakness bilaterally.  The Veteran has normal muscle tone and motor examination without evidence of muscle atrophy.  Sensory and reflex examinations of the bilateral upper and lower extremities were normal.  The Veteran's thoracolumbar range of motion was to 80 degrees of flexion, 30 degrees of extension, 30 degrees of bilateral lateral flexion, and 40 degrees of bilateral lateral rotation; there was no evidence of pain on active range of motion.  The examiner noted that there was no objective evidence of pain or additional limitation of motion following repetitive motion.  The Veteran had a negative Lasegue's sign.  The Veteran was diagnosed with DDD of the lumbar spine.  There were significant effects on his usual occupation resulting in him being assigned different duties.  The examiner noted that the Veteran's lumbar spine effected his physical employment, but that sedentary employment was not impacted by his lumbar spine disability, as such employment would allow change of position ad lib.  Limits on his functionality in activities of daily living due to this lumbar spine disability included severe effects in sports, moderate effects in exercise and in chores, mild effects in recreation, and no effect respecting shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

In a June 2008 VA pain management record, the Veteran reported constant back pain with occasional right leg pain; the right leg pain radiates from his back and stops at his knee.  The Veteran took Lortab, although he reported that it does not always help.  On examination, he had 100 degrees of flexion and 20 degrees of extension with pain.  He had normal motor function of the lower extremities; although he had 2 out of 4 on deep tendon reflex examination of his lower extremities and the sensory examination of his right lower extremity demonstrated decreased sensation to touch in the right L5 dermatomal patte.  The Veteran's back was "quite tender at [the] L5-S1 facets bilaterally," and he had positive facet loading at the L5-S1.  There was no sacroiliac or myofascial pain.  An electromyelogram (EMG) taken at that time noted "occasional lumbar radiculopathy," although no identification of which extremity was noted at that time.

In a November 5, 2008 VA pain management record, the Veteran's low back pain was noted as occasionally going down his left leg, and generally stops at his knee; he also noted some numbness in the left leg, non-dermatomal.  He denied weakness.  On examination, the Veteran's gait was antalgic.  He had flexion to 45 degrees with pain, and 20 degrees with pain in extension; his pain was worse with extension.  He had normal motor function and intact sensory examination, although he had a 2 out of 4 deep tendon reflex examination of his bilateral lower extremities.  Straight leg raising testing was negative bilaterally.  He had mild tenderness to palpitation and had pain right greater than left, which was worse with flexion and extension.  The Veteran began getting nerve block injections for his back pain after that, which generally would decrease his lumbar spine pain for a bit.  

In a February 19, 2009 primary care treatment record, the Veteran noted that he underwent nerve block injections for his back in November 2008, after which he began to experience worsening left lower back pain with left leg weakness; those symptoms began approximately 3 days after his injection.  On examination, the Veteran's back was tender to palpitation along the L3-4 without erythema, heat or swelling in the area.  The Veteran's reflexes were normal bilaterally; however, the Veteran's left lower extremity had decreased strength with resisted flexion and decreased ability to raise his left leg off the exam table.  The Veteran was told to continue his Lortab prescription and to follow up in February 2009, as scheduled.

In a February 23, 2009 VA pain management record, the Veteran reported a 50 percent relief in his pain symptoms for 2.5 months on the right side following the his nerve block procedure.  The procedure did help his left side although it only lasted 1-2 weeks.  He continued to report pain bilaterally but the left seemed to be more intense; the pain radiated from the mid-thoracic area down the entire back buttock and left leg especially the posterior thigh.  He reported that he recently had to stop working at his job due to his low back pain.  On examination, the Veteran had 90 degrees of flexion and 20 degrees of extension.  He had normal motor function and intact sensory examination, although he had a 2 out of 4 deep tendon reflex examination of his bilateral lower extremities.  The Veteran was noted as being tender bilaterally at the L5-S1, although he was non-tender at the sacroiliac joint.  The Veteran was also "quite tender" in the left thoracic and lumbar paraspinous muscles; "he does have some active spasm."  

In a July 17, 2009 VA neurosurgery consultation report, the Veteran was noted as having radiating left lower back pain into his left lower extremity; it was noted that he underwent physical therapy and had back injections in February 2009 with good relief for 2 months; in the last 1.5 months he reports the return of his lower back pain and left lower extremity pain, down his left posterior thigh.  It appeared that the Veteran had quit working.  His pain was constant and was not relieved by anything in particular.  On examination, the Veteran had normal lower extremity muscle strength, with intact sensation and normal reflexes bilaterally.  There was a questionable positive straight leg raising test on the left.  He was tender at the midline of his lower lumbar spine.  He had moderate limitation of flexion and extension of the lumbar spine due to pain.  A June 2009 MRI scan was noted as showing a "fairly unimpressive protrusion at L3-4 on left[,] otherwise unremarkable."  The Veteran was diagnosed with low back pain and left lower extremity radiculopathy.  

In a September 2009 treatment record, the Veteran indicated that his lower back pain was aggravating him to the point that he has started limping and favoring his right leg due to his pain.  He indicated that his right knee gets painful and will occasionally swell; rest and elevation will alleviate his symptoms.  He asked for a cane or knee brace to aid in his walking.

The Board has additionally reviewed the Veteran's VA treatment records associated with the claims file, the last being dated in July 2013.  Those treatment records generally demonstrate continued treatment for the Veteran's lumbar spine and radicular symptomatology substantially similar to the treatment described above.  

Finally, the Veteran underwent a VA examination on November 7, 2014.  During that examination, the Veteran was diagnosed with DDD and IVDS of the lumbar spine with left lumbar radiculopathy.  The examiner noted that the Veteran had been on the same medication for the last four years; he was off all medication now except for Tramadol.  He reported having pain in the central back that radiated down his left leg to the front of the left knee with associated numbness in the same pattern.  The Veteran needed a cane for his back and knee condition.  The examiner noted that he had nerve ablation in the past.  The Veteran reported going to the emergency room about twice or more a month due to flare-ups of his back pain.  The pain in his left leg started sharp then became dull with numbness; he also had tingling in his entire right leg intermittently.  Regarding flare-ups, the Veteran reported 2-3 times a month he had to go to the emergency room for treatment and that he has an inability to bend, walk, and perform usual activities.  

On examination, the Veteran had flexion to 35 degrees with pain at that point; extension to 10 degrees with pain at that point; 10 degrees of right lateral flexion with pain at that point; 15 degrees of left lateral flexion with pain at that point; 20 degrees of left lateral rotation with pain at that point; and, finally, 25 degrees of right lateral rotation with pain at that point.  The Veteran's range of motion was unchanged after repetitive motion testing.  The examiner noted that the Veteran did not have any additional limitation in his range of motion as a result of repetitive motion testing.  The examiner, however, did note that the Veteran had additional functional impairment after repetitive motion testing, manifested by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and lack of endurance.  The examiner noted that the Veteran had localized tenderness of the L1-L2 area.  He also had a muscle spasm and guarding that resulted in an abnormal gait or spinal contour.  The Veteran's muscle strength testing was normal, with the exception of left knee extension which was noted as being active movement against some resistance; there was no evidence of muscle atrophy.  The Veteran's reflex examination was normal.  The Veteran's sensory examination was normal, with the exception of decreased sensation in the left thigh/knee (L3/4).  Straight leg raising was negative bilaterally.  There was no evidence of ankylosis.  The Veteran was noted as constantly using a cane due to his bilateral knee and lumbar spine disabilities.

Respecting radiculopathy, the examiner indicated that the Veteran had radiculopathy.  The Veteran reported severe intermittent pain (usually dull) and numbness of the left extremity and moderate paresthesias and/or dysesthesias of the right extremity.  He did not have any constant pain bilaterally, intermittent pain or numbness of the right extremity, or paresthesias and/or dysesthesias of the left extremity.  The examiner indicated that there was involvement of the Veteran's left femoral nerve and assessed the severity of that radiculopathy as mild; the Veteran's right lower extremity was unaffected.  

The examiner further noted that the Veteran had IVDS, although there was no evidence of any incapacitating episodes over the past 12 months.  The examiner also found that the Veteran would not be equally served with prosthesis; he did not have any scars or other symptoms associated with this lumbar spine disability.  The examiner noted that x-rays demonstrated arthritis.  With respect to the impact on the Veteran's ability to work, he was limited in bending, lifting, carrying, climbing, and standing.  The examiner noted that right radiculopathy was not diagnosed.  Finally, the examiner concluded that the Veteran would have additional limitation, as noted above, during flare-up or after repetitive motion, which was manifested primarily by pain and difficulty continuing back movement.  However, "[a]dditional loss of [range of motion] could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss" of range of motion.  

Based on the foregoing evidence, for the period of November 16, 2007 through November 4, 2008, the Board finds that an evaluation in excess of 10 percent is not warranted.  Specifically, the Board notes that evaluation under Diagnostic Codes 5003 and 5010 for that period are not warranted as the highest evaluation under that Diagnostic Code has already been assigned; a 20 percent evaluation is not warranted as the thoracolumbar spine is only one major group of joints; moreover, the evidence of record does not demonstrate any evidence of incapacitating episodes during that period of time.  Likewise, as there is no evidence of any incapacitating episodes during that period of time, a higher evaluation under Diagnostic Code 5243 is not warranted either.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243.

Finally, for the period from November 16, 2007 through November 4, 2008, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5242.  Specifically, during that period of time, the Veteran's thoracolumbar flexion is shown to be limited, although it is not limited to less than 60 degrees throughout that period; likewise, the combined evaluation of his thoracolumbar spine range of motion is not shown to be less than 120 degrees.  Finally, there is no evidence of any spasming or guarding of the thoracolumbar spine muscles that resulted in an abnormal gait or spinal contour during that period; the Board points to findings of the May 2008 VA examination in this respect to support those conclusions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

However, beginning November 5, 2008, the Veteran's thoracolumbar flexion is shown to be 45 degrees; such limited flexion commensurates to a 20 percent evaluation under Diagnostic Code 5242.  Moreover, while the later evidence demonstrates an increased in flexion above 60 degrees, the evidence continues to demonstrate that for the period after November 5, 2008, the Veteran's lumbar spine symptomatology has muscle spasms and guarding with an antalgic gait; it appears that there was some evidence of spasming in April 2009 with evidence of a limp beginning in the September 2009 VA treatment records.  The November 2014 examiner further found evidence that the Veteran's spasms and guarding led to an abnormal gait or spinal contour.  

The evidence for the period beginning November 5, 2008, however, does not demonstrate any thoracolumbar flexion to 30 degrees or less; nor is there is no evidence of any thoracolumbar spine ankylosis, either favorable or unfavorable, at any time throughout the entire appeal period.  Consequently, a higher evaluation than 20 percent is not warranted for the period beginning November 5, 2008, under Diagnostic Code 5242.  

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that for the period beginning November 5, 2008, his lumbar spine disability commensurates to a 20 percent disability, but no higher.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Likewise, as noted above, the Board finds that the evidence throughout the entire period does not demonstrate any incapacitating episodes; the evidence does not demonstrate, nor has the Veteran ever alleged, that his doctors have ever prescribed him bedrest for his lumbar spine disability, let alone at least 4 weeks of such during any 12 month period throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Finally, for the appeal period beginning November 5, 2008, Diagnostic Codes 5003 and 5010 are inapplicable as an evaluation in excess of 20 percent cannot be assigned under those Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Turning to the Veteran's radiculopathy, the Board finds that the evidence throughout the appeal period only demonstrates a diagnosis of left lower extremity radiculopathy.  While the Veteran has complained of symptomatology in the right lower extremity, including inconsistently of radiating pain in the same fashion as in his left lower extremity, at different times throughout the appeal period, none of the VA examiners diagnosed the Veteran with right lower extremity radiculopathy; more specifically, the November 2014 examiner specifically noted the Veteran's complaints, but could not find a diagnosis of right lower extremity radiculopathy at that time.  

Accordingly, insofar as it is unclear throughout the appeal period whether the Veteran was service-connected for any right lower extremity radiculopathy, the Board finds that the evidence of record does not support any such condition being diagnosed throughout the appeal period.  Thus, the Board finds that the award of service connection for "lumbar radiculopathy" prior to November 7, 2014, refers solely to the Veteran's left lower extremity radiculopathy which has been diagnosed in the record.  

Furthermore, the Board notes that the AOJ appears to have used the wrong Diagnostic Code in evaluating the Veteran's left lower extremity radiculopathy.  The November 2014 examiner indicated that the Veteran's femoral, not sciatic, nerve was affected by his radiculopathy.  Thus, the Board finds that the Veteran's lower left extremity radiculopathy should specifically be recharacterized as "left femoral nerve radiculopathy."  However, the Board does not find that such a mistake prejudicially affects the Veteran in this case.  

The Board finds that the Veteran's 10 percent evaluation assigned for left femoral nerve radiculopathy, beginning November 7, 2014, should be assigned throughout the entire appeal period.  The evidence demonstrates that the Veteran began complaining of left leg numbness, weakness and radiation of pain into the left leg in March 2008; moreover, the Veteran demonstrated some evidence throughout the appeal period of a difficulty in extending his left leg, which is a symptom associated and evaluated by Diagnostic Code 8526.  It appears, however, that the Veteran's left lower extremity radiculopathy significantly worsened after beginning pain injections in November 2008, after a June 2008 EMG noted "occasional radiculopathy."  The November 2014 examiner assessed the severity of that left lower extremity radiculopathy and assessed it as mild in nature.  There is no evidence throughout the appeal period to demonstrate that the Veteran's left femoral nerve radiculopathy was moderate in severity.

Accordingly, by resolving all doubt in the Veteran's favor, the Board finds that the Veteran's left femoral nerve radiculopathy should be assigned a 10 percent evaluation, but no higher, throughout the entire appeal period, beginning with initial service connection on November 16, 2007.  See 38 C.F.R. §§ 3.400, 4.7, 4.124(a), Diagnostic Code 8520.  

Finally, respecting extraschedular consideration, the Board finds that the schedular evaluation is adequate in this case.  The Veteran has complained of pain, limitation of range of motion, radiating pain and numbness and tingling of his left leg.  He also reports use of a cane.  The rating criteria for the lumbar spine and radiculopathy (femoral/sciatic nerve impairment) address all of these manifestation of his lumbar spine disability, including functional loss as contemplated by 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the lumbar spine with associated left femoral nerve radiculopathy disabilities, the Veteran has bilateral knee, left wrist and tinnitus disabilities.  The evidence does not show that these disabilities have a collective impact that is not contemplated by the individual ratings for each disability.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Bilateral Knee Disabilities

The Veteran filed his claim for service connection for bilateral knee disorders on November 16, 2007.  His bilateral knee disabilities have been evaluated as noncompensable from November 16, 2007 through November 6, 2014, under Diagnostic Code 5299-5261, and as 10 percent disabling for the period beginning November 7, 2014, under Diagnostic Code 5260.  

Again, as noted above, Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent evaluation is warranted when a knee is symptomatic due to removal of the semilunar cartilage.  See 38 C.F.R. §4.71a, Diagnostic Code 5259.

Diagnostic Codes 5256, 5262, and 5263 are also potentially applicable in evaluation of his bilateral knee disabilities.  However, the Board notes that the evidence, as discussed below, does not demonstrate any evidence of bilateral knee ankylosis.  Thus, Diagnostic Code 5256 is not applicable to the disability picture presented in this case and it will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected bilateral knee disabilities.  The Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As a final initial matter, the Board notes that there is no evidence that the Veteran's bilateral knees have genu recurvatum throughout the appeal period.  Therefore, the Board will therefore not discuss that Diagnostic Code further, as it is inapplicable to the disability picture presented in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Turning to the evidence of record, the Veteran filed his claim for bilateral knee disabilities in November 2007.  The first complaint of any knee pain was in a November 2007 VA treatment record; he described the pain as 6 out of 10, and a constant ache that was relieved with rest and exacerbated by ambulation, especially when running he noticed increased swelling.  The Veteran reported his right knee was worse than his left; he ran 2 to 10 miles a day at that time.  On examination, there was no evidence of effusions, redness or heat.  He had bilateral range of motion from 0 to greater than 135 degrees.  There was subtle laxity on right drawer testing, otherwise there were no dislocation stresses.  There was modest medial pain on right external rotation and lateral pain on right internal rotation.  Proximal quads bulk "looked ok, but almost atrophied distally."  He was diagnosed with patellofemoral syndrome.  

The Veteran underwent a VA examination of his bilateral knees in May 2008.  During that examination, the Veteran indicated that he had bilateral knee pain that began during military service while running.  He reported knee pain with swelling when running; he did not receive any current treatment for that condition and the examiner indicated it was stable.  The examiner noted the single November 2007 treatment note above.  The Veteran denied that his bilateral knees had any deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes, effusions, episodes of dislocation or subluxation, or flare-ups.  The Veteran reported swelling of his knees; he reported he was able to stand more than 1 but less than 3 hours and was able to walk 1-3 miles; he did not need any assistive devices for ambulation.  

On examination, the Veteran had a normal gait; there was no evidence of inflammatory arthritis or abnormal weightbearing.  The Veteran's bilateral knees had subpatellar tenderness.  There was no evidence of crepitation, mass behind the knee, bumps consistent with Osgood-Schlatter's disease, clicks or snaps, grinding, instability, or meniscal abnormality, bilaterally.  He had normal extension to 0 degrees, bilaterally, with flexion to 135 degrees; there was no objective evidence of pain with active motion or following repetitive motion.  The examiner additionally found no additional limitations after repetitive motion testing.  X-rays of the Veteran's bilateral knees showed no joint effusion, fracture or dislocation present; there was mild loss of joint space in the medial compartment without erosions or chondrocalcinosis present.  However, MRI testing of the right knee revealed a small joint effusion, prepatellar edema, and findings suggestive of a partial tear involving the medial segment of the patellar tendon; otherwise, he had a normal right knee MRI.  

The Veteran was diagnosed with bilateral patellofemoral syndrome and a small tear involving the medial right patellar tendon.  The examiner noted that the Veteran had "significant effects" on his occupational functioning, including problems with lifting, carrying, and pain, which resulted in him being assigned different duties; the Veteran was noted as being employed at that time on a full-time basis as an "inventory control specialist."  The examiner opined that the Veteran's bilateral knees impacted his physical employment, but had no impact on his sedentary employment which would allow change of position ad lib.  Limits on his functionality in activities of daily living included severe effects in sports, moderate effects in exercise, mild effects in chores, and no effect respecting shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

In a September 17, 2009 telephone contact with VA, the Veteran stated that his right knee was hurting, his right leg was swollen, and he was limping.  He further indicated that his lower back pain was aggravating him to the point he started limping and favoring his right leg; his right knee was now painful and occasionally swells if he was on it for any length of time.  He requested a knee brace or a cane for walking, in order to take pressure off his right leg.  The Veteran was referred for a right knee brace fitting.  

In a September 30, 2009 VA physical therapy note, the Veteran reported that his right knee buckles when he walks sometimes because he favors the left side due to numbness and pain.  The Veteran had an antalgic gait with increased right trunk sidebending on examination; he had difficulty with sit to stand.  He had decreased gait antalgia with a right knee brace and standard cane; he was issued a right knee brace and cane for use in walking.  

The Board has reviewed the balance of the VA treatment records in the claims file through July 2013; generally, the Veteran does not seek any treatment for his bilateral knees throughout those records.

Finally, the Veteran underwent a VA examination of his bilateral knees on November 7, 2014.  During that examination, the Veteran reported bilateral lateral knee pain that was continuous; he had popping when he squatted and rose.  He reported swelling "90 percent of the time" and that he was limited in walking to a few hundred feet; he was also limited in using stairs, having to he helped or to hold on to rails and do one step at a time.  He was not currently employed, and he reported that his last employment was the Army.  He reported falling in the past, the most recent of which was two months prior when his left knee gave out.  He denied any flare-ups.

On examination, the Veteran's left knee had flexion to 100 degrees and extension to 0 degrees; his right knee had flexion to 95 degrees and extension to 0 degrees.  There was pain on examination, which the examiner noted caused functional loss in flexion, bilaterally.  There was also noted evidence of pain on weightbearing bilaterally.  There was evidence of mild, anterior, peripatellar localized tenderness or pain on palpitation of the left knee only.  After repetitive testing, the examiner noted that there was no additional functional loss of range of motion.  The examiner additionally noted that the Veteran was not being examined after repeated use, and that the examination supported the Veteran's statements describing functional loss with repetitive use; however, the examiner noted that the examination neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  The examiner noted that the Veteran had pain, fatigue, weakness and lack of endurance, bilaterally; although, the examiner noted that there was no additional functional loss as a result of symptoms.  The examiner concluded as follows:

The Veteran would have additional limitation during joint flare-ups, or when the joint is used repeatedly over a period of time, manifested primarily by pain and difficulty continuing joint movement.  Additional loss of [range of motion] could not be ascertained since the primary disability is related to pain and loss of repetitive use rather than loss [of range of motion].  

The examiner noted that there were no additional contributing factors of disability bilaterally.  Muscle strength testing was normal in the right knee, but was somewhat reduced in the left knee to active movement against some resistance, which the examiner noted was due to his left knee disability.  There was no muscle atrophy or ankylosis noted, bilaterally.  The examiner noted there was no history of recurrent subluxation, lateral instability, or effusion, bilaterally.  Bilateral joint instability testing, including anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability and lateral instability testing, were all bilaterally normal.  The examiner noted that there were no additional conditions, meniscal conditions, or history of surgical procedures, bilaterally.  The Veteran was noted as using a cane constantly due to his back and knee conditions.  The examiner noted that there was no evidence of traumatic arthritis noted in diagnostic tests, nor was there evidence of crepitus.  The Veteran would not be equally served by amputation with prosthesis.  The examiner concluded that the Veteran's bilateral knee disabilities would impact his occupation by limiting his walking.  

Based on the foregoing evidence, the Board finds that higher evaluations of the Veteran's bilateral knee disabilities are not warranted beyond what are currently assigned, although the Board does find that a separate 10 percent evaluation for the Veteran's right knee instability is warranted throughout the appeal period.  

Throughout the appeal period, the Veteran's bilateral knees are shown to have normal extension.  Likewise, the Veteran's flexion is not shown to be limited to 45 degrees or less for the period prior to November 7, 2014; nor are his bilateral knees shown to be limited to 30 degrees or less of flexion for the period beginning November 7, 2014.  Higher evaluations for the Veteran's bilateral knees for the two staged rating periods on appeal are therefore not warranted under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261.

Furthermore, it appears that the Veteran's right knee had subtle laxity in the November 2007 and complaints in September 2009 of his right knee buckling, in light of those findings, the Board finds that a separate 10 percent evaluation under Diagnostic Code 5257 for slight lateral instability of the right knee is warranted throughout the appeal period.  However, given that the objective medical evidence throughout the appeal period demonstrates no lateral instability, joint instability, or recurrent subluxation, the Board cannot find that the evidence of record demonstrates any more than slight lateral instability of the right knee at this time.  

Respecting the left knee, the Board acknowledges the Veteran's reports of his left knee giving out during his November 2014 examination, although such is the first and only report of that symptomatology being present throughout the appeal period.  The examiner contemplated that contention, and noted that there was no objective evidence of any recurrent subluxation or lateral instability of left knee during that examination.  Accordingly, in light of the above evidence, the Board finds that the objective evidence of record outweighs the Veteran's single lay contention that his left knee gives out; the Board therefore cannot find that there is slight lateral instability of his left knee at any time throughout the appeal period.  

Accordingly, the Board finds that a separate 10 percent evaluation for the Veteran's right knee is warranted for slight lateral instability of his right knee throughout the appeal period, although a separate evaluation for lateral instability of the left knee is not warranted throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

Additionally, the evidence throughout the appeal period does not demonstrate that the Veteran has any bilateral meniscal injuries of his bilateral knees.  The record reflects the Veteran's right knee did demonstrate a partial medial tendon tear in May 2008, but not a tear of the menisci.  Accordingly, a higher disability rating under Diagnostic Code 5258 is not warranted.  

The Board additionally observes that the same reasoning, including the lack of evidence of any removal for the Veteran's bilateral semilunar cartilage of the knees, is applicable in this case for Diagnostic Code 5259.  

Accordingly, the Board must deny any evaluations for the Veteran's bilateral knees under those Diagnostic Codes throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5258, 5259.

This leaves the Board solely with addressing Diagnostic Codes 5003 and 5010 at this time.  For the period after November 7, 2014, the Board notes that the Veteran has been assigned a 10 percent evaluation; under Diagnostic Codes 5003 and 5010, a 20 percent evaluation is warranted for two major joints or joint groups.  The Veteran's knees are single joints and therefore for that period, the Veteran would not be entitled to a higher evaluation under those Diagnostic Codes, regardless of their applicability in this case.  

More importantly, however, Diagnostic Codes 5003 and 5010 are not applicable in this case at any time during the entire appeal period, as there is no objective diagnostic evidence-x-ray, MRI, or otherwise-of degenerative arthritis of the Veteran's bilateral knees; such objective evidence is a necessary prerequisite before evaluation under those Diagnostic Codes can be contemplated.  No such evidence in this case exists in the record, and therefore, those Diagnostic Codes are inapplicable in this case, throughout the appeal period.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, and Note (1).

In short, throughout the entire appeal period, the evidence of record does not demonstrate entitlement to a compensable evaluation prior to November 7, 2014, or entitlement to an evaluation in excess of 10 percent thereafter.  Accordingly, increased evaluations for the Veteran's bilateral knee disabilities must be denied at this time.  See 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-63.

Respecting extraschedular consideration, the Board finds the schedular evaluation is adequate in this case.  The Veteran has complained of bilateral knee pain, instability, limitation of motion, limitation to his ability to stand and walk for prolonged periods of time, and use of a cane throughout the appeal period.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weightbearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture for his bilateral knees.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the bilateral knee disabilities, the Veteran has a lumbar spine disability with associated left femoral nerve radiculopathy, left wrist and tinnitus disabilities.  Review of the record does not show that these disabilities act in concert to produce a collective effect that is not contemplated by the individual schedular ratings for each disability.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for anxiety and depressive disorders is granted.

An evaluation in excess of 10 percent for the Veteran's lumbar spine disability, for the period of November 16, 2007 through November 4, 2008, is denied.

A 20 percent evaluation, but no higher, beginning November 5, 2008, for the Veteran's lumbar spine disability is granted.

A 10 percent evaluation, but no higher, beginning November 16, 2007, for the Veteran's left femoral nerve radiculopathy, is granted.  

An increased evaluation for the Veteran's right knee disability, based on limitation of range of motion, throughout the appeal period, is denied.  

A separate 10 percent evaluation throughout the appeal period for lateral instability of the Veteran's right knee is granted.

An increased evaluation for the Veteran's left knee disability, throughout the appeal period, is denied.  

REMAND

Regarding the TDIU claim, as the Board has awarded service connection for anxiety and depressive disorders as discussed above, the Board finds that the AOJ's evaluation of those newly-awarded service-connected disabilities will impact any decision respecting an award of TDIU; a decision as to TDIU is therefore premature at this point and is remanded as intertwined with the issues being remanded below.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

No development respecting the issue of entitlement to a TDIU, including provision of the appropriate notice, has been completed by the AOJ at this time.  Therefore, on remand, the AOJ should properly develop the TDIU claim for initial adjudication.  

Respecting the remaining psychiatric disorder claim, to specifically include PTSD, the Veteran's Form DD-214 only confirms service in the Republic of Kuwait, as do the lay statements proved by fellow servicemembers, K.A.M., R.O.V., and F.J.M.  In contrast, a Joint Services Records Research Center (JSRRC) response in March 2009 placed the Veteran's unit at the Victory Base Complex (VBC) in Baghdad, Iraq, rather than at Camp Victory, Kuwait.  There were confirmed rocket attacks in December 2005 at VBC in Iraq noted by the JSRRC.  In light of this conflicting information, the Board finds that a remand is necessary in order for the AOJ to again attempt to verify the Veteran's service in Kuwait and the alleged service in Iraq as he has alleged in several lay statements.

Notwithstanding, the Veteran indicated that his unit was deployed to Camp Victory, Kuwait, where his unit was in charge of that facility including performing morale-boosting activities.  The Veteran has asserted that, in order to acquire items for these activities, he and another servicemember were required to dress in civilian clothing and to go out to the marketplace in Kuwait City with only a single 9mm handgun for protection.  The Veteran reported that this was very stressful.  This activity was confirmed by fellow servicemember, R.O.V., who accompanied the Veteran into Kuwait City, as well as F.J.M., who stated that he was the commander who authorized these trips to Kuwait City while in charge of the Veteran's unit at Camp Victory in Kuwait.

In light of the above, the Board finds that the low threshold for obtaining a VA examination and medical opinion under McLendon v. Nicholson, 20 Vet App. 79, 81 (2006), have been met in this case; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  This matter should be returned to the Board only if the Veteran timely perfects an appeal of this matter.

2.  Obtain any relevant VA treatment records from the Lexington VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  The AOJ should again ask the Veteran to submit any evidence regarding his claimed stressors as related to his PTSD claim.  The Veteran is asked to be particular in his claimed stressors; he should delineate between when he was in the Republic of Iraq, if ever, and the Republic of Kuwait.  He should also be as particular as possible regarding the dates of his stressors.

The AOJ should then confirm through official sources, particularly the JSRRC or unit records, as appropriate, where and when the Veteran served in the Persian Gulf theatre from 2005 to 2006.  The AOJ should additionally attempt to corroborate any claimed stressors in light of the types, places and circumstances of the Veteran's overseas service.

5.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder (other than the already service-connected anxiety and depressive disorders), to include PTSD, are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any psychiatric disorder other than anxiety and depressive disorders.  

For each psychiatric disability diagnosed (other than the already service-connected anxiety and depressive disorders), the examiner should opine as to whether it is at least as likely as not related to active duty military service.  If PTSD is diagnosed, the examiner should clearly identify the stressor or stressors upon which the diagnosis of PTSD is based.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the remaining claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


